Citation Nr: 1635393	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  16-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease.

2.  Whether there was clear and unmistakable error (CUE) in either the March 2010 rating decision assigning the effective date of February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease, or in 1983 rating decisions that did not adjudicate or develop a claim for compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Timothy Shepard, Agent


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2016, the Veteran withdrew his request for a Board hearing. There is no hearing request presently pending.

The Veteran is seeking to establish an earlier effective date under separate theories of entitlement, including based on allegations of CUE.  As these claims require distinct legal analyses, the Board has separated and recaptioned the claims accordingly.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the November 2015 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The record shows that the Veteran spells his last name with a "J" in it.  This spelling is consistent with the DD Form 214 and service treatment records.  However, the VA Master Record spells the last name without a "J."  The Board has continued the latter spelling so as to not create a conflict with the Master Record.  However, the AOJ should take appropriate action to confirm the correct spelling, and if necessary, change the name in the Master Record and Claims File.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision awarded compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease and assigned an effective date of February 8, 2008.
 
 2. The Veteran filed a freestanding claim for an earlier effective date for compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease in June 2015.

3.  The 1983 rating decisions do not contain CUE to the extent they did not adjudicate or develop a claim for compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease.

4.  The March 2010 rating decision does not contain CUE in its assignment of an effective date of February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease have not been met.  38 U.S.C.A. §§ 5110 , 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria to establish CUE in 1983 rating decisions have not been met. 38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The criteria to establish CUE in the March 2010 rating decision have not been met. 38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. § 3.105  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

In a March 2010 rating decision, the RO awarded compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease, and assigned a 60 percent rating, effective February 8, 2008.  The Veteran did not appeal that decision.

In a January 2011 rating decision, the RO increased the Veteran's rating to 100 percent, effective August 31, 2010.  The Veteran filed a notice of disagreement, stating that he disagreed with the effective date for the 100 percent rating set forth in the January 2011 rating decision.  He contended that as of May 2010, he met the criteria for the 100 percent rating based on his prescribed oxygen use, as contemplated by 38 C.F.R. § 4.97, Diagnostic Code 6825.  

In an August 2011 rating decision, the RO granted an earlier effective date of February 8, 2008 for the 100 percent rating.  As this was a complete grant of the benefit sought, a statement of the case was not issued.  The Veteran did not appeal the decision.

In June 2015, the Veteran filed a freestanding claim for an effective date earlier than February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease.  He requested a retroactive date of June 1, 1983 for his award.  The claim was denied in an August 2015 rating decision, and the present appeal ensued.

The Veteran did not appeal the March 2010 rating decision awarding him compensation under 38 U.S.C.A. § 1151, and it is final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that there can be no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296   (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  In Rudd, the Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 299.  Although there are exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  Id. at 300.

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Id.  The Veteran did allege CUE in this instance, which is discussed below. However, inasmuch as this claim has been developed for appeal as a free-standing earlier effective date claim, the claim is dismissed.  

CUE Claim

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).
The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Veteran and his representative seek an earlier effective date of June 1983 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease.  In doing so, they have made three allegations of CUE.  First, in an October 2015 informal conference with a decision review officer, the Veteran stated that he had tried to file a § 1151 claim earlier but was told not to file the claim.  Second, in a February 2016 letter from the Veteran's representative, he asserted that a June 1983 VA Form 21-4138 and evidence accompanying that form, submitted in support of a claim for nonservice connected pension, also constituted a claim for compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease, and that the RO failed to notify, develop, or adjudicate this 1983 § 1151 claim at the time.  Third, in his VA Form 9, the Veteran asserted that in awarding compensation under § 1151 in March 2010, the RO should have assigned an effective date of 1983.

The assertion that the Veteran was advised against filing a claim for § 1151 compensation cannot constitute CUE as it does not implicate any error in a previous RO decision regarding either the facts or the law.  There is no evidence in the claims file to suggest that he was told not to file a claim.  In a claim that similarly asserted entitlement to benefits because the claimant had been given erroneous information from a VA employee, the Court found that although the claimant may have in fact received erroneous advice she was not entitled to benefits based on estoppel.  McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994).  "Detrimental reliance" is a theory in equity, like the "estoppel" theory cited in McTighe.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As for the assertion that in 1983, the RO did not adjudicate or develop a claim for compensation under 38 U.S.C.A. § 1151, the record shows that in a June 1983 rating decision, the RO denied a claim for nonservice connected pension.  In an August 1983 rating decision, nonservice connected pension was granted.  It was not CUE for the RO to interpret the claim as one for nonservice-connected pension.  While the Veteran referenced cancer treatment at a VA facility, there was no allegation of wrongdoing on VA's part.  In addition, the Veteran was represented by a service organization at the time and they too made no claim for §1151 benefits.  The accompanying medical evidence alone without an intent to apply for benefits does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  The RO acted reasonably in adjudicating the claim simply as one for nonservice-connected pension. Similarly, in filing a notice of disagreement with that determination, no reference was made that could reasonably be interpreted as a claim for §1151 benefits.  

Moreover, to the extent the RO did not develop a claim for 38 U.S.C.A. § 1151 in 1983, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.)  

As for the assertion that in awarding compensation under § 1151 in March 2010, the RO should have assigned an effective date of 1983, this too does not constitute a CUE.  The Veteran is not alleging that the correct facts were not before the adjudicator in 2010.  Indeed, the June 1983 VA 21-4138 and supporting medical evidence are clearly date-stamped from 1983, were cited by the RO in the August 1983 rating decision, and have been a part of the record for decades, including in 2010.  Rather, the Veteran merely disagrees with how the March 2010 RO weighed or evaluated these documents in assigning the effective date.  Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  The evidence considered by the RO in the March 2010 rating decision in assigning the effective date needs not have been specifically addressed or discussed in RO's decision.   See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that ROs are not required to specifically mention in their rating decisions the evidence that they considered.)

To the extent the Veteran asserts that the statutory or regulatory provisions were incorrectly applied, at the time of the March 2010 rating decision, an informal claim was defined any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  Such informal claim must have identified the benefit sought.  38 C.F.R. § 3.155(a).  VA was required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.   All that was required was that the communication indicated an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  The Veteran's June 1983 VA Form 21-4138, even viewed in the most sympathetic light, does not implicate 38 U.S.C.A. § 1151 and the accompanying medical evidence alone, without an intent to apply for benefits, does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  It is clearly not "undebatable" that the March 2010 RO incorrectly applied statutory or regulatory provisions in its decision.

Notice and Assistance

With regard to the Veteran's earlier effective date claim, the facts are not in dispute and resolution of this issue depends upon the law, and judicial interpretation of that law, pertaining to free-standing earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As no reasonable possibility exists that Veterans Claims Assistance Act of 2000 (VCAA) notice would aid in substantiating this claim, any deficiencies of such notice or assistance are moot.  See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

With regard to the CUE claims, in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c)(d).

ORDER

Entitlement to an effective date earlier than February 8, 2008 for the award of compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis with restrictive lung disease is dismissed.

Clear and unmistakable error was not committed in 1983 rating decisions or the March 2010 rating decision.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


